NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SRAM LLC,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR
UN".[TED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

SHIMANO, INC.,
Appellee.

2012-1146, -1147
(Reexamination No. 95/001,309)

Appeals from the United States Patent and Trade-

mark Office, Board of Patent Appeals and Interferences.

ON MOTION

Before NEWMAN, L0UR1E, and O’MALLEY, Circuit Judges.
NEWMAN, Circu,ic Judge.

SRAM LLC V. KAPPOS 2

ORDER

SRAM, LLC moves to remand this appeal for further
proceedings SRAM states that the Director of the Patent
and Trademark Office consents to this motion. SRAM
also moves without opposition for an extension of time to
file its opening brief.

In its papers, SRAM states that the Board of Patent
Appeals and Interferences erred in relying on a new
ground of rejection in regard to claims 2, 6, and 7 of U.S.
Patent No. 7,559,414. Because we agree with the parties’
contentions that the Board should have identified its new
ground of rejection and allowed SRAM an opportunity to
respond, we vacate the Board’s decision and remand for
appropriate further findings See In re Leithem, 661 F.3d
1316 (Fed. Cir. 2011).

Accordingly,
IT Is ORDERED THAT:

(1) The motion is granted. The Board’s decision is
vacated and the matter is remanded for appropriate
further findings

(2) The motion for an extension of time is moot.

FoR THE CoURT

JUN 2 1  /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Richard B. Walsh, Jr., Esq.
J ames A. Deland, Esq.
R d T. Ch E .
aymon en’ sq u.s. couni:i)'i=£al=’renrs son

524 nlsvsnenncrncurr

JUN 21 2012
JANHORBALY
CI.ERK